The following concurring opinion was delivered
by Read, J.
The Act of the 2d of July 1839 was a substantial *440enactment of the bill, entitled “ An Act relating to elections,” transmitted on the 25th March 1834, by the commissioners appointed to revise the civil code of Pennsylvania, under the resolution 23d March 1830, to Governor Wolf, and sent by him to the.legislature five days after its receipt by him. This bill was a consolidation of the existing laws under the Constitution of 1790, and the provisions in case any of the militia or volunteers shall be in actual service at the time of the general election, were taken from the Act of 29th March 1813, with some verbal amendments. (
Those sections apply in terms only to the general elections held on the second Tuesday of October, and do not include elections by the citizens held on any other day. The presidential election, which is held on the Tuesday next after the first Monday in November, may fall on the second Tuesday of that month, the very day appointed by the legislature for the return judges to meet, and to include in their enumeration the votes of the volunteers and militia men in actual military service transmitted to the prothonotary of the proper county.
It is also to be remarked, that the language of the Election Law may be entirely satisfied by elections by the companies or troops within the limits of the state, where the Commonwealth exercises exclusive jurisdiction. This is strengthened by the fact, that there is no provision in the act extending its operation in any form over any place beyond the state, whether it be a state or territory — the District of Columbia or any foreign country; and this ought certainly to be expected when our courts are asked to punish crimes committed in a foreign jurisdiction.
The crime alleged in the present bill of indictment, was committed in the District of Columbia, and cannot be punished by any court in Pennsylvania; for “crimes,” said Lord Chief Justice DeGrey in Rafael v. Verest, 2 W. Bl. Rep. 1058, “ are in their nature local, and the jurisdiction of crimes is local.” The common law considers crimes as cognisable and punishable exclusively in the country where they are committed. Besides, all our criminal courts are localized, and their jurisdiction extends only to the county in which they are sitting, much less can they take cognisance of an offence in a distant state.
There are, therefore, insuperable objections to any criminal courts in this state, taking cognisance of any of the statutory offences created and punished by the Act of 2d July 1839, when committed, as in the present case, beyond our jurisdiction. I am •aware, that great and grievous frauds upon the elective franchise have been perpetrated at the last general election, under the cover of alleged elections by the volunteers, but they must go unpunished, because our courts' cannot try offences committed out of their jurisdictional limits.
*441The same arguments would apply, if the legislature had given similar privileges under similar penalties to other classes of citizens temporarily residing in other states or countries, for the power of the legislature is just as great in the one case as in the other, and no greater. I am therefore of opinion, that the Court of Quarter Sessions of Philadelphia county had no jurisdiction, and this appearing on the face of the indictment, the judgment must be affirmed in accordance with the result stated by my brother Woodward, in his opinion.